Citation Nr: 1436430	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-47 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for peripheral neuropathy of both lower extremities.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to January 1987.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2008 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

In April 2011, the Veteran testified at a RO before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issue of entitlement to service connection for peripheral neuropathy of both lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hearing loss did not have its clinical onset in service and is not otherwise related to active duty; hearing loss to a compensable degree was not exhibited within the first post service year.

2.  The Veteran's hypertension did not have its clinical onset in service and is not otherwise related to active duty; hypertension to a compensable degree was not exhibited within the first post service year.




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Hypertension was not incurred or aggravated in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in March 2008, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Post-service VA and private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

VA provided the Veteran the opportunity to have a hearing.  The appellant testified before the undersigned Veterans Law Judge in April 2011.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned Veterans Law Judge clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded this case in January 2012 in order to provide the Veteran with VA examinations to determine whether he had hearing loss related to noise exposure in service, peripheral neuropathy related to military service, including herbicide exposure, or to his service-connected diabetes mellitus, type 2 or, and hypertension related to military service or to his service-connected diabetes mellitus, type 2.  The Veteran was provided with the required examinations in March 2012. The Board finds that these VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

If certain chronic diseases such as hypertension and sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 38 C.F.R. § 3.310(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102. When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Service connection - bilateral hearing loss

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though disabling hearing loss may not have been demonstrated at separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of 38 C.F.R. § 3.385 and by submitting evidence that his current disability is related to his active service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Background

As stated above, the Veteran claims that he has hearing loss as a result of loud noise exposure during service. The Veteran stated his duties included working as an engineer on a flight line during active duty which led to his hearing loss. According to the Veteran's in-service personnel records, his specialties included electrical technician, electrical powerline technician, and fabrication and parachute technician. 

Service treatment records reflect normal audiograms, without a hearing loss under VA regulations.  His May 1986 Report of Medical Examination reflected the diagnosis of a bilateral low frequency hearing loss.  Audiometer results at that time were as follows:




              HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
20
15
15
LEFT
25
25
15
15
25

July 1986 audiometer results were as follows  :

              HERTZ

500
1000
2000
3000
4000
RIGHT
30
10
15
15
15
LEFT
15
10
10
10
10

The examiner noted that the Veteran was seen for termination audiogram and that there was no significant threshold shift.

The Veteran underwent a VA audio examination in August 1987; however, results of the air and bone conduction studies were considered questionable.  A doctor with VA ear, nose, and throat (ENT) services opined that, based on the results of the examination, it was most likely that the Veteran was malingering.  He opined that the Veteran did not suffer from a hearing loss or hearing disorder associated with his work, but that, if there were any question regarding the results, he should be scheduled for another audiogram.  Another audiogram was provided in September 1987.  These results reflected normal hearing.

The Veteran was afforded a VA examination in October 2006.  The Veteran reported difficulty understanding speech since 1987.  The VA audiologist administered a pure tone threshold audiometric examination, and concluded that speech recognition scores were in poor agreement with pure tone thresholds and responses to pure tone stimuli were inconsistent.  The examiner also opined that pure tone thresholds were inconsistent with observed communication ability.  The examiner stated that, overall, the reliability of the test results was poor and reevaluation with a different tester was recommended.

The Veteran was provided with another VA audio examination in December 2006 with a different VA audiologist.  This examiner noted that the Veteran's responses were inconsistent at first, but improved after repeated instructions.  However, pure tone averages and speech recognition thresholds were only roughly in agreement.  The examiner noted that while pure tone thresholds were much better that at the previous examination, speech recognition scores were much worse.  Therefore, the examiner concluded that the Veteran was not putting forth a good faith effort to cooperate, that the results were not reliable, and that the thresholds were likely better than indicated.  Despite the fact that examination results were not considered reliable, the examiner did opined that it was less likely as not that any hearing loss the Veteran may have was caused by or a result of military noise exposure, since his separation examination was within normal limits.

The Veteran underwent another VA audio examination in March 2012.  The resulting pure tone thresholds were as follows:

              HERTZ

500
1000
2000
3000
4000
RIGHT
30
35
15
30
45
LEFT
30
25
25
35
60

These results reflect that the Veteran has a current hearing loss pursuant to VA regulations.  38 C.F.R. § 3.385.

The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  It was noted that the chief complaint was bilateral hearing loss since discharge from service, and that the Veteran worked on the flightline throughout service, with air protection some of the time.  Occupationally, following service, the Veteran worked on airport runways for 18 years without hearing protection. He denied recreational exposure.  At enlistment, the Veteran's hearing was normal bilaterally.  A May 198[6] audio examination reflected some threshold shift in the low frequencies in the right ear and in the low and high frequencies in the left ear; however, the examiner noted that this shift was not present on the last audio examination, dated in July 1986.  That audio examination reflected normal hearing bilaterally with no high frequency hearing loss or threshold shift.  The examiner indicated that, during the current examination, the Veteran initially exaggerated pure tone thresholds, but that after repeated reinstruction and retesting, pure tone thresholds were in agreement with speech reception thresholds. The examiner further found that pure tone thresholds were consistent with otoacoustic emissions testing.  

The examiner opined that the Veteran hearing loss was less likely as not a result of military noise exposure.  There was no permanent high frequency threshold shift shown in service, and the last audio showed normal hearing bilaterally.  The examiner noted that the 2004 Institute of Medicine Report title "Noise and Military Service-Implications for Hearing Loss and Tinnitus" made the following conclusion: "...based on current knowledge NIHL occurs immediately, i.e., there is no scientific support for delayed onset NIHL weeks, months, or years after the exposure event.  The most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure."

Analysis 

At the outset, the Board notes that the evidence demonstrates that the Veteran has a current a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Further, the evidence of record supports the Veteran's contentions of noise exposure on the flight line, as in-service personnel records reflect that his specialties included electrical technician, electrical powerline technician, and fabrication and parachute technician.  Thus, the question is whether the evidence of record provides a nexus between his current hearing loss and active duty.

The Veteran and his wife have indicated that his hearing loss began in the military.  The Board notes that they are competent to report symptoms that the lay witness observed and are within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  The Veteran's personal experience with hearing loss, and his wife's observations of his difficulty hearing fall into such a category.  

As noted above, however, the inquiry regarding lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, credibility of lay statements affects the weight to be given to this evidence, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  

In this case, the lay statements reflecting a hearing loss since service do not provide probative value for, as they are inconsistent with the Veteran's in-service reports. On his Reports of Medical History, the Veteran repeatedly denied a hearing loss.  These reports, found in medical records when medical treatment was being rendered, may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

In addition, the Veteran has a documented history of providing unreliable results during audiometric testing.  VA examiners in August 1987, October 2006, and December 2006 were unable to obtain testing results that could be relied upon to determine whether the Veteran had a current hearing loss, due to what they determined to be poor effort, or in one case malingering, on the part of the Veteran.  Findings such as these in examination reports diminish the credibility of the Veteran's statements, and compromise any probative value lay statements may have had.  For these reasons the Board concludes that the lay statements of record reflecting a hearing loss since service and the continuation of it from his discharge are not credible.  

The Board notes that, while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   As such, even if the lay statements of record were credible, there is no evidence that the Veteran or his wife have the requisite medical expertise to opine as to the etiology of the Veteran's hearing loss, or when it met the criteria for a hearing loss under VA regulations.  38 C.F.R. 3.385.

The Board finds that there is no medical evidence of record that links the Veteran's current hearing loss with any in-service noise exposure.  The March 2012 audiologist, who was able to obtain testing results that were reliable, reviewed the record, noting the Veteran's in-service and post-service noise exposures. The audiologist also noted the absence of hearing data at the time of separation from service.  The audiologist explained that, while one audiometry examination in service showed a potential shift in his hearing, his separation examination reflected normal hearing, with no permanent shift.  The examiner also referred to medical literature showing that hearing loss from noise exposure did not have a delayed onset.  In other words, if the Veteran's in-service noise exposure had caused a hearing loss that was permanent, it would have been reflected immediately following the noise exposure-while the Veteran was still on active duty.  The Board finds the VA audiologist's negative nexus opinion to be particularly probative.
 
The Board notes that service connection on a presumptive bases is available for sensorineural hearing loss, if it is shown to have manifested to a compensable degree within one year of the Veteran's discharge from active duty.  38 C.F.R. § 3.307, 3.309.  However, there is no evidence in the record that the Veteran's hearing loss manifested to such a degree within a year of his discharge.  

Accordingly, because the preponderance of the evidence is against the Veteran's claims, his claim of service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).

Hypertension 

The Veteran and his representative contend, in substance, that the Veteran's hypertension is secondary to or has been aggravated by his service-connected diabetes mellitus.

Service treatment records reflected only a few instances of elevated blood pressure, but no diagnosis or treatment for hypertension.  On all of his separation Reports of Medical History, including his separation report, the Veteran denied high or low blood pressure.

An April 2003 private medical record shows a history of hypertension.  February 2006 private medical record from Ocala Neurodiagnostic Center reflects a diagnosis of hypertension.

The Veteran underwent a VA examination in October 2006.  The examiner noted that that the Veteran's medical records were not available, but that the Veteran indicated that he was diagnosed with hypertension in the 1990's.  The examiner noted that the diagnosis of hypertension predated his diagnosis of diabetes mellitus, type 2, and that it therefore was not caused or aggravated by diabetes mellitus, type 2.

The Veteran underwent a VA examination in October 2008.  The examiner noted that the Veteran's hypertension predated his diabetes mellitus, type 2, and that it therefore was not caused by it.

The Veteran was afforded a VA examination in March 2012.  The examiner diagnosed with Veteran with hypertension.  The examiner opined that the Veteran's hypertension was not due to active service or related to any in-service disease, event of injury.  The examiner noted that there were three elevated blood pressure readings during active duty.  One was at the time of a motorcycle accident, and one was during treatment for an ingrown toenail.  The examiner noted that blood pressure could be expected to be elevated during these times of pain and/or anxiety.  The examiner found that the blood pressure elevation in October 1974, during a visit for itching eyes, may have been due to the situation, but that, in any event, there were many normal blood pressure readings throughout service indicating that the Veteran did not have hypertension.  Hypertension was not diagnosed in service and there were no notes of the possibility of a diagnosis.  In addition, there was no record of an onset of hypertension within two years of release from active duty. Separation blood pressure was normal.

The examiner also opined that hypertension was not due to or aggravated by his service-connected diabetes mellitus, type 2.  Hypertension clearly had its onset prior to diabetes mellitus, type 2.  After a review of the Veteran's records, the examiner found that there was no objective evidence that hypertension had been aggravated by diabetes mellitus, type 2, as the Veteran was recently taken off one of his medications.  The examiner noted that the Veteran was a credible historian, but that there was no objective evidence to support his claims.

Analysis 

The Veteran has a current diagnosis of hypertension, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his hypertension to service or to a service-connected disability.

With regard to direct service connection, the Board finds that the evidence of record does not support a finding that his hypertension began during service.  The Veteran has not made any specific contentions that his hypertension is related to service.  In fact, he indicated at his October 2006 VA examination that his hypertension was not diagnosed until the 1990's.  In addition, there is no medical evidence to support a finding that his hypertension began during service.  The March 2012 VA examiner noted that the Veteran had three elevated blood pressure reading during service, but found that these were not indicative of a diagnosis of hypertension.  The examiner determined that hypertension was not incurred during active duty.  In addition, there is no evidence that hypertension manifested within one year of his separation from service.  

With regard to the Veteran's contentions that his hypertension is secondary to his service-connected diabetes mellitus, type 2, the Board notes that the evidence of record does not reflect that the Veteran has the requisite medical expertise to render such an opinion.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The question regarding the potential relationship between hypertension and his service-connected diabetes mellitus, type 2 to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Veteran's statements regarding the etiology of his hypertension are not considered probative to the issue.

With regard to the medical evidence of record, there is no opinion linking the Veteran's hypertension to diabetes mellitus, type 2.  Several examiners have noted that the Veteran's hypertension pre-dated his diabetes mellitus, type 2, and therefore was not caused by it.  This is supported by the evidence of record.  With regard to aggravation, the Board notes that the March 2012 examiner reviewed the record and noted that the record did not reflect a worsening of the Veteran's hypertension subsequent to his diagnosis of diabetes mellitus, type 2.  In fact, the Veteran had been taken off of his hypertension.  Therefore, the medical evidence of record does not support a finding that the Veteran's hypertension has undergone a permanent worsening caused by service-connected his diabetes mellitus, type 2.

Accordingly, because the preponderance of the evidence is against the Veteran's claim, his claim of service connection for hypertension must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.


REMAND

While the Veteran has claimed that his peripheral neuropathy of both lower extremities is secondary to or has been aggravated by his service-connected diabetes mellitus, or is a result of herbicide exposure, the Board must consider all appropriate theories of entitlement raised by the claimant or the record.  Robinson v. Peake, 21 Vet. App. 545 (2008), aff'd by Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board notes that the Veteran is service-connected for a low back disability.  Current VA medical records reflect that the Veteran is on methadone for his back pain, and that he has neuropathy.  See February 2014 VA medical record, Virtual VA.  It is not clear whether his neuropathy is related to his service-connected spine disability.  On remand, the Veteran's claims file, including Virtual VA and VBMS records, should be reviewed by the examiner who provided the Veteran with his March 2012 examination to provide an opinion as to whether he has peripheral neuropathy related to his service-connected back disability. 

In addition, these records reflect that the Veteran obtains all of his medication from an outside provider.  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).
On remand, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's back and neurological symptoms, including from any medical providers prescribing him pain medication, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, the Veteran's claims file should be provided to the VA examiner who provided the March 2012 examination and opinion.  If this examiner is not available, the claims file should be provided to a similarly qualified examiner to render the following etiological opinion regarding the Veteran's peripheral neuropathy of the lower extremities.  If further examination or testing is needed, this should be undertaken.
 
The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  it is at least as likely as not (50 percent probability or more) that the Veteran's current peripheral neuropathy of the lower extremities has been caused (in whole or in part) or is etiologically related to his service-connected mechanical low back pain with degenerative changes; and

(b)  it is at least as likely as not (50 percent probability or more) that the Veteran's current peripheral neuropathy of the lower extremities has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected mechanical low back pain with degenerative changes.

If the Veteran's current peripheral neuropathy of the lower extremities has been aggravated by his service-connected mechanical low back pain with degenerative changes, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


